PER CURIAM.
Appellants were tried before a jury upon an information charging robbery; they were found guilty and sentenced to twenty years in the state penitentiary. A review of the record reveals that the proof of appellants’ guilt was clear and explicit.
 On this appeal, they seek reversal upon points urging that (1) it was error for the court to fail to suppress as evidence the gun which was taken from one of them, and (2) it was error for the court to deny appellants’ motion for mistrial when a witness made reference to an unrelated crime upon which one of the defendants was to be questioned. We hold that neither point presents reversible error. The gun was properly admitted into evidence because it was the fruit of a lawful arrest. The motion for mistrial was properly denied be*573cause the witness’ response came upon cross-examination by the appellant and was of such an innocuous nature that the instruction to the jury was sufficient.
Affirmed.